From a conviction in the county court of Okmulgee county on a charge of manufacturing intoxicating liquor, the plaintiff in error, hereinafter called defendant, has appealed.
No briefs have been filed either for the plaintiff in error or the state, and, where a defendant has been convicted of a misdemeanor and has prosecuted an appeal to this court, and no briefs are filed in support of the petition in error, this court will examine the record for fundamental errors, and, if none appear, the case will be affirmed. Nelms v. State,31 Okla. Crim. 185, 237 P. 870.
An examination of the record discloses that the defendant and one W.J. Warden were jointly charged with the manufacturing of whisky. The evidence is that the sheriff and a deputy sheriff went to a house where the defendant and Warden resided, and about 75 yards from the house, in a cellar with a shed over it, they found two stills, one of them in operation making whisky, and the other not in operation. Some whisky was found at the house and near it two barrels of mash. The defendant and Warden were taken to Okmulgee, and on the way there each talked of pleading guilty, but, on being informed by the sheriff that the punishment would be a penitentiary sentence under the then felony law, they did not do so.
At the time of the trial Warden was a fugitive, and the defendant Morris was tried alone. He testified that he had resided there with Warden some three weeks; had no connection with the making of the whisky; and did not *Page 157 
know of its being manufactured there.
Upon an examination of the entire record it appears that the defendant was properly charged, was fairly tried, the evidence ample, the issues of law fairly submitted, and no prejudicial error is apparent.
The case is affirmed.
BESSEY, P.J., and DOYLE, J., concur.